Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-25-2006

Williams v. Bitner
Precedential or Non-Precedential: Precedential

Docket No. 05-1930




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Williams v. Bitner" (2006). 2006 Decisions. Paper 647.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/647


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                           PRECEDENTIAL

        UNITED STATES COURT OF APPEALS
             FOR THE THIRD CIRCUIT


                       No. 05-1930


                  HENRY WILLIAMS,

                        Appellee,

                            v.

ROBERT S. BITNER; JAY STIDD; ROBERT W. MEYERS;
   TERRY L. WHITMAN; ROBIN L. KERSTETTER;
  GREGORY P. GAERTNER; FRANKLIN J. TENNIS;
GEORGE SNEDEKER; GARY EMEL; SCOTT WYLAND,

 UNITED STATES OF AMERICA (Intervernor in District
                   Court)

        Robert S. Bitner; Jay Stidd; Robert W. Meyers;
   Terry L. Whitman; Robin L. Kerstetter; G.P. Gaertner;
 F. J. Tennis; George Snedeker; Gary Emel; Scott Wayland,

                       Appellants.




     On Appeal from the United States District Court
          for the Middle District of Pennsylvania
                  (D.C. No. 01-cv-02271)
     District Judge: Honorable Christopher C. Conner




                Argued February 28, 2006

  Before: SLOVITER and FUENTES, Circuit Judges, and
                    BRODY,* District Judge.

                      (Filed July 25, 2006)

Barbara Adams, General Counsel
 Commonwealth of Pennsylvania
Michael A. Farnan, Chief Counsel
Raymond W. Dorian, Assistant Counsel (Argued)
 Pennsylvania Department of Corrections
55 Utley Drive
P.O. Box 598
Camp Hill, PA 17011
       Counsel for Appellants

Michael Cooke (Argued)
Pennsylvania Institutional Law Project
924 Cherry Street
Philadelphia, PA 19107
      Counsel for Appellee

                  _______________________

                  OPINION OF THE COURT
                  _______________________


FUENTES, Circuit Judge.

        Henry Williams, a Muslim inmate assigned to work as a
cook in his prison’s kitchen, was ordered to help prepare a meal
that included pork. Williams refused, explaining that his religious
beliefs prohibited him from handling pork. As a result, Williams
was fired from his kitchen job, cited for misconduct, and punished
accordingly. Williams brought this action against numerous prison
officials, alleging violations of his rights under the First and
Fourteenth Amendments and the Religious Land Use and



       *
        Honorable Anita B. Brody, United States District Court for
the Eastern District of Pennsylvania, sitting by designation.

                                2
Institutionalized Persons Act. The District Court dismissed
Williams’s Fourteenth Amendment claim but refused to grant
qualified immunity to the prison officials with respect to the
remaining claims. We are asked to determine whether, for the
purposes of qualified immunity, the conduct alleged by Williams
constituted a violation of his “clearly established” rights. For the
reasons that follow, we will affirm the District Court’s denial of
qualified immunity with respect to Williams’s First Amendment
claim.

                          I. Background

       Appellee Henry Williams (“Williams”) is an inmate at the
State Correctional Institution at Rockview (“SCI-Rockview”), a
Pennsylvania corrections institution. Appellants (collectively, the
“Prison Officials”) are employees and officials of the Pennsylvania
Department of Corrections (“DOC”), the majority of whom are or
were employed at SCI-Rockview.

       A.     Factual Background 1

       Williams is a Muslim who believes that the Koran directs
Muslims not to consume pork and to refrain from aiding others to
consume pork in any circumstances. See The Koran, Part II,
70:173 n.210 (“He has forbidden you . . . the flesh of swine.”).
Williams further states that Islamic scholars endorse Chapter
Eleven of Leviticus in the Old Testament, which prohibits
adherents from handling swine. Williams has acted in accordance
with this interpretation of his religion throughout his incarceration,
and the Prison Officials do not challenge the sincerity of his
religious beliefs.

       The DOC requires able-bodied inmates to work when
assigned to a job. SCI-Rockview officials assigned Williams to



       1
        Because we are reviewing a claim of qualified immunity,
we view the factual allegations in the light most favorable to the
party claiming injury. See Saucier v. Katz, 533 U.S. 194, 201
(2001).

                                  3
work as a cook in the prison kitchen, despite the fact that he neither
applied for nor wanted that job. Upon receiving his work
assignment, Williams expressed his concerns over possible contact
with pork to the “head” inmate-cooks, who coordinated other
inmates’ daily responsibilities in the kitchen. Williams notified
them that, as a practicing Muslim, he could not handle pork or
assist in its preparation. They agreed to accommodate his concerns
by transferring him to another assignment when pork was served
for lunch.        It is unclear from the record whether this
accommodation was recognized by prison officials.

       On Saturday, March 3, 2001, Williams began his shift as
usual. He worked as a cook preparing hot cakes in the morning
and later switched to another job in the kitchen when it was time to
prepare roast pork for lunch. While lunch preparations were
underway, defendant Scott Wyland (“Wyland”), one of SCI-
Rockview’s food service instructors, noticed that there was a
shortage of available inmate-cooks.           Although the lunch
preparations would likely be finished in time for meal service,
Wyland directed Williams to resume his position as cook and to
help divide that day’s pork rations.

       Williams refused to follow Wyland’s direction, citing his
religious beliefs. Wyland reported Williams’s refusal to defendant
Gary Emel (“Emel”), the food service supervisor. Emel then
approached Williams and ordered him to help ration the pork.
Wyland indicated that Williams could wear gloves, an
accommodation that other Muslim inmates had previously found
acceptable. Williams again refused, stating that he would still be
violating his faith by assisting others to consume pork. Emel fired
Williams from his kitchen job and instructed Wyland to issue
Williams a misconduct citation for failing to follow a direct order.
Pursuant to SCI-Rockview policy, Wyland notified defendant
George Snedeker (“Snedeker”), a prison captain, of the incident
and Snedeker approved the misconduct citation.

        On March 6, 2001, defendant Jay Stidd (“Stidd”), a
corrections hearing examiner, conducted a disciplinary hearing.
Prior to the hearing, Williams had submitted a written defense, in
which he cited federal case law suggesting that prison officials

                                  4
cannot force Muslim prison inmates to assist in the preparation of
pork and requested that one of the prison’s Muslim chaplains be
called as a witness. Stidd declined Williams’s request and found
him guilty of refusing to obey an order. As a sanction, Williams
was placed on “cell restriction,” meaning that, for a period of thirty
days, he could leave his cell only for daily meals and to attend
weekly Muslim religious services.

       Williams appealed Stidd’s decision to SCI-Rockview’s
“Program Review Committee,” which included as members
defendants Robert L. Kerstetter, Gregory P. Gaertner, and Franklin
J. Tennis. The Committee affirmed Stidd’s determination in a
decision drafted by defendant Terry L. Whitman, deputy
superintendent of SCI-Rockview. The decision noted that the
Committee had contacted a member of SCI-Rockview’s chaplaincy
who indicated that Islamic teachings can be interpreted to allow
adherents to touch pork while wearing gloves.2 Williams
unsuccessfully appealed the Committee’s decision to defendants
Robert W. Myers, superintendent of SCI-Rockview, and Robert S.
Bitner, the chief hearing examiner.

        Williams suffered a number of consequences as a result of
the misconduct citation. He served twenty-seven days of the thirty-
day cell restriction sentence, during which time he missed all but
one religious observance per week, as well as the annual Islamic
festival of Eid at the end of Ramadan. Although Williams had
access to his religious books as well as books from the prison law
library, he was forced to miss his Arabic Studies classes, which
prevented him from obtaining his certification in that subject. At
the conclusion of his cell restriction, Williams was reassigned to
serve as a janitor in the kitchen, a position that, at 19 cents per
hour, provided half the compensation of his previous job as a cook.
SCI-Rockview staff placed the misconduct citation in Williams’s



       2
        The chaplain contacted by the prison officials was not the
one suggested by Williams. According to Williams, the prison
chaplain he sought to call as a witness did not believe that the
Muslim religion permitted adherents to handle pork at all,
regardless of whether they wore gloves.

                                  5
institutional disciplinary record, and       raised   his   security
classification from “low” to “medium.”

       B.     Procedural Background

       In November 2001, Williams brought this action under 42
U.S.C. § 1983 for violations of his rights under the Religious Land
Use and Institutionalized Persons Act (“RLUIPA”), 42 U.S.C.
§§ 2000cc to 2000cc-5, and the First and Fourteenth Amendments
to the United States Constitution. Williams seeks compensatory
damages, lost wages, and injunctive relief in the form of
expungement of the misconduct citation, reinstatement of his pre-
misconduct pay level, and cessation of similar religious
harassment.

        The Prison Officials filed a motion to dismiss the amended
complaint, which the District Court denied. Williams v. Bitner,
285 F. Supp. 2d 593 (M.D. Pa. 2003). At the conclusion of
discovery, the Prison Officials moved for summary judgment,
arguing that Williams had not put forward sufficient evidence to
sustain his claims. The District Court granted in part and denied in
part the summary judgment motion: the District Court dismissed
Williams’s claim that the Prison Officials deprived him of his right
to due process under the Fourteenth Amendment, but held that
Williams had offered sufficient evidence to establish a deprivation
of his rights under the RLUIPA and the First Amendment. See
Williams v. Bitner, 359 F. Supp. 2d 370 (M.D. Pa. 2005). In
addition, the District Court held that the Prison Officials were not
entitled to qualified immunity because Williams had adduced
sufficient evidence for a jury to find that the Prison Officials
violated a “clearly established” statutory or constitutional right.3
The Prison Officials appealed.

            II. Jurisdiction and Standard of Review




       3
        The Prison Officials had previously sought qualified
immunity at the motion-to-dismiss stage, which the District Court
denied for substantially the same reasons.

                                 6
       The District Court had subject matter jurisdiction over this
action under 28 U.S.C. §§ 1331, 1332. A district court’s ruling
denying qualified immunity is reviewable on appeal where the
dispute does not turn upon “which facts the parties might be able
to prove, but, rather, whether or not certain given facts showed a
violation of ‘clearly established’ law.” Johnson v. Jones, 515 U.S.
304, 311 (1995). Because the material facts here are not in dispute
and the issues before this Court are purely legal, we have appellate
jurisdiction pursuant to 28 U.S.C. § 1291 to review the District
Court’s denial of qualified immunity. See Mitchell v. Forsyth, 472
U.S. 511, 530 (1985).

        We exercise plenary review of orders rejecting qualified
immunity at the summary judgment stage. See Wright v. City of
Philadelphia, 409 F.3d 595, 599 (3d Cir. 2005). We apply the same
standard that district courts apply at summary judgment. See
Curley v. Klem, 298 F.3d 271, 276 (3d Cir. 2002). Thus, we draw
all reasonable inferences in favor of the non-moving party, and we
will reverse a denial of summary judgment only when “‘there is no
genuine issue as to any material fact and . . . the moving party is
entitled to a judgment as a matter of law.’” Id. at 276-77 (quoting
Fed. R. Civ. P. 56(c)).

                         III. Discussion

       The Prison Officials assert that the District Court erred by
refusing to grant their summary judgment motion on the basis of
qualified immunity with respect to Williams’s First Amendment
claim because the right asserted by Williams was not “clearly
established” at the time of the incident. The Prison Officials also
contend that they are entitled to qualified immunity from
Williams’s RLUIPA claim.

       A.     Qualified Immunity

        Section 1983 provides a cause of action against any person
who, acting under color of state law, deprives another of his or her
federal rights. However, when a public official’s actions give rise
to a § 1983 claim, the privilege of qualified immunity can serve as
a shield from civil suit in certain circumstances. See Hunter v.

                                 7
Bryant, 502 U.S. 224, 227 (1991). The primary purpose of
affording public officials the privilege of qualified immunity “is to
protect them ‘from undue interference with their duties and from
potentially disabling threats of liability.’” Elder v. Holloway, 510
U.S. 510, 514 (1994) (quoting Harlow v. Fitzgerald, 457 U.S. 800,
806 (1982)).

       Qualified immunity shields state officials from suit where
their conduct “does not violate clearly established statutory or
constitutional rights of which a reasonable person would have
known.” Harlow, 457 U.S. at 818. The Supreme Court, in Saucier
v. Katz, explained the analytical process for determining when the
privilege of qualified immunity has been overcome:

               A court required to rule upon the qualified
       immunity issue must consider, then, this threshold
       question: Taken in the light most favorable to the
       party asserting the injury, do the facts alleged show
       the officer’s conduct violated a constitutional right?
       This must be the initial inquiry. . . .

              If no constitutional right would have been
       violated were the allegations established, there is no
       necessity for further inquiries concerning qualified
       immunity. On the other hand, if a violation could be
       made out on a favorable view of the parties’
       submissions, the next, sequential step is to ask
       whether the right was clearly established.

533 U.S. 194, 201 (2001) (citation omitted).

        Thus, the qualified immunity analysis requires a two-step
inquiry. First, the court must determine whether the facts alleged
show that the defendant’s conduct violated a constitutional or
statutory right. If so, the court must then determine whether the
constitutional or statutory right allegedly violated by the defendant
was “clearly established.” If the court concludes that the
defendant’s conduct did violate a clearly established constitutional
or statutory right, then it must deny the defendant the protection
afforded by qualified immunity. See id.; Curley, 298 F.3d at 277.

                                 8
        As a general matter, a right is clearly established for
purposes of qualified immunity when its contours are “‘sufficiently
clear that a reasonable official would understand that what he is
doing violates that right.’” Saucier, 533 U.S. at 202 (quoting
Anderson v. Creighton, 483 U.S. 635, 640 (1987)). To find that a
right is clearly established, “the right allegedly violated must be
defined at the appropriate level of specificity.” Wilson v. Layne,
526 U.S. 603, 615 (1999). As the Supreme Court explained in
Hope v. Pelzer, in some cases “a general constitutional rule already
identified in the decisional law may apply with obvious clarity to
the specific conduct in question, even though the very action in
question has [not] previously been held unlawful.” 536 U.S. 730,
741 (2002) (quoting United States v. Lanier, 520 U.S. 259, 271
(1997) (internal quotation marks and citation omitted)). Indeed,
“officials can still be on notice that their conduct violates
established law even in novel factual circumstances.” Id.

       B.     Williams’s First Amendment Claim

        The Prison Officials argue that the District Court erred when
it held that they are not entitled to qualified immunity from
Williams’s First Amendment claim.4 The Prison Officials do not
challenge the District Court’s ruling with respect to the first prong
of the qualified immunity analysis—whether the Prison Officials’
alleged conduct violated Williams’s rights under the First
Amendment.5 They do, however, challenge the District Court’s


       4
       The District Court discussed whether the First Amendment
right asserted by Williams was clearly established on two
occasions: in its opinion denying the Prison Officials’ motion to
dismiss, and in its opinion denying in part the Prison Officials’
motion for summary judgment. The District Court employed
approximately the same analysis in each opinion.
       5
        The Prison Officials state in their brief that they “will
accept [the District Court’s] finding [that Williams has established
a First Amendment violation] for purposes of this argument.”
(Appellants’ Br. at 11.) Counsel for the Prison Officials reaffirmed
this position at oral argument. Notwithstanding the Prison
Officials’ position, by our decision today we conclude that, viewed

                                 9
ruling as to the second prong of the qualified immunity
analysis—whether the Prison Officials’ alleged conduct violated a
“clearly established” First Amendment right.

        Neither the Supreme Court nor the Third Circuit has directly
addressed whether requiring a Muslim inmate to handle pork
violates his or her First Amendment right to free exercise of
religion. As the District Court pointed out, however, “[t]he few
courts to consider the precise question have uniformly held that
prison officials must respect and accommodate, when practicable,
a Muslim inmate’s religious beliefs regarding prohibitions on the
handling of pork.” Williams, 359 F. Supp. 2d at 377. Specifically,
the Fifth, Seventh, and Eighth Circuits, as well as a district court in
the Eighth Circuit, have so held. See Hayes v. Long, 72 F.3d 70,
72-74 (8th Cir. 1995) (denying qualified immunity because Muslim
inmates had a clearly established right not to be forced to handle
pork); Kenner v. Phelps, 605 F.2d 850, 851 (5th Cir. 1979) (per
curiam) (finding that Muslim inmates’ claim that they were forced
to handle pork stated a cause of action); Chapman v. Kleindienst,
507 F.2d 1246, 1251-52 (7th Cir. 1974) (finding that Muslim
inmate’s claim that he was forced to handle pork made out a prima
facie First Amendment claim); Finney v. Hutto, 410 F. Supp. 251,
270 (E.D. Ark. 1976) (enjoining prison officials from exposing
Muslim inmates to food contaminated by pork), aff’d on other
grounds, 548 F.2d 740 (8th Cir. 1977), aff’d, 437 U.S. 678 (1978).

       The District Court also observed correctly that “[d]ecisions
from the Supreme Court and the Third Circuit Court of Appeals
affirm [the principles that support Williams’s First Amendment
claim], albeit in different factual scenarios.” Williams, 359 F.
Supp. 2d at 377. For example, in Thomas v. Review Board, 450
U.S. 707, 717-18 (1981), and Sherbert v. Verner, 374 U.S. 398,
404-06 (1963), the Supreme Court explained that a burden on
religious exercise is “substantial” and, therefore, impermissible
when it influences an adherent to act in a way that violates his or



in the light most favorable to Williams, the evidence establishes a
violation of Williams’s First Amendment rights, thus satisfying the
first prong of the qualified immunity analysis.

                                  10
her sincerely held religious beliefs. Moreover, we have examined
First Amendment claims based on the failure of prison officials to
accommodate inmates’ religion-based dietary restrictions.6 See
DeHart v. Horn, 227 F.3d 47, 52 (3d Cir. 2000) (en banc) (holding
that an inmate requesting a special diet on the basis of a sincerely
held religious belief has “a constitutionally protected interest upon
which the prison administration may not unreasonably infringe”);
Johnson v. Horn, 150 F.3d 276, 283 (3d Cir. 1998), overruled in
part by DeHart, 227 F.3d at 53-57.

       On appeal, the Prison Officials contend that they are entitled
to qualified immunity because, at the time of the incident, Williams
did not have a clearly established First Amendment right not to be
forced to handle pork. According to the Prison Officials, the right
was not clearly established because neither the Third Circuit nor
any district courts within the Third Circuit had expressly held that
such a right exists, and there was a “split among the other Circuits
concerning this issue.” (Appellants’ Br. at 12.) Thus, the Prison
Officials assert that, as in Doe v. Delie, 257 F.3d 309 (3d Cir.
2001), “the absence of binding precedent in this circuit, the doubts
expressed by the most analogous appellate holding, together with
the conflict among a handful of district court opinions, undermines
any claim that the right was clearly established.” Id. at 321
(footnote omitted).

        We do not find the Prison Officials’ arguments persuasive.
First, although the Third Circuit has not ruled on the specific right
asserted by Williams, we have observed that “[i]f the unlawfulness
of the defendant’s conduct would have been apparent to a
reasonable official based on the current state of the law, it is not
necessary that there be binding precedent from this circuit so
advising.” Brown v. Muhlenberg Twp., 269 F.3d 205, 211-12 &
n.4 (3d Cir. 2001) (denying qualified immunity despite absence of



       6
        In addition, as the District Court pointed out, district courts
within the Third Circuit have recognized that Muslim inmates are
entitled to a pork-free diet. See Muslim v. Frame, 854 F. Supp.
1215, 1224 (E.D. Pa. 1994); Masjid Muhammad-D.C.C. v. Keve,
479 F. Supp. 1311, 1318 (D. Del. 1979).

                                  11
Third Circuit precedent establishing the right asserted by plaintiff);
see also Kopec v. Tate, 361 F.3d 772, 777-78 & n.6 (3d Cir. 2004)
(finding right clearly established even though neither the Supreme
Court nor the Third Circuit had ruled on the issue); Delie, 257 F.3d
at 321 & n.11 (granting qualified immunity but observing that
“[t]he absence of circuit precedent does not mean an official will
always retain the immunity defense”). To that end, we routinely
consider decisions by other Courts of Appeals as part of our
“clearly established” analysis when we have not yet addressed the
right asserted by the plaintiff. See, e.g., Kopec, 361 F.3d at 778;
Atkinson v. Taylor, 316 F.3d 257, 263 (3d Cir. 2003); Brown, 269
F.3d at 211-12 n.4; cf. Johnson, 150 F.3d at 286 (choosing not to
resolve the “difficult question” of whether and to what extent
decisions from sister circuits may be considered in the qualified
immunity analysis).7

        Furthermore, the Prison Officials’ characterization of other
Courts of Appeals’ rulings on this issue as “split” at the time of the
incident is not accurate. As noted above, as of 2001, the only three
Courts of Appeals to have considered the right asserted by
Williams in a precedential opinion had held that prison officials
violate Muslim inmates’ First Amendment rights when they force
the inmates to handle pork. See Hayes, 72 F.3d at 72-74; Kenner,
605 F.2d at 851; Chapman, 507 F.2d at 1251-52. In support of
their contention that the circuits were divided, the Prison Officials
point to the Sixth Circuit’s rejection of a somewhat similar claim
in Robinson v. Jordan, 900 F.2d 260 (table), 1990 WL 47551 (6th
Cir. 1990) (unpublished opinion). But Robinson is an unpublished
opinion that has little or no precedential value in the Sixth Circuit.



       7
         In addition, although the Delie majority stated that district
court opinions cannot establish the law of the circuit, it conceded
that such opinions nonetheless may be relevant to the “clearly
established” determination. See Delie, 257 F.3d at 321 & n.10
(“district court opinions do play a role in the qualified immunity
analysis”); but cf. Brown, 269 F.3d at 212 n.4 (observing that Delie
“holds only that conflicting and materially distinguishable district
court decisions did not render a right clearly established in the
Third Circuit”).

                                 12
See 6th Cir. R. 28(g). As a result, Robinson does not preclude a
finding that the right asserted by Williams was clearly established.8

        The Prison Officials also call our attention to two cases that
the District Court did not reference in its analysis, neither of which
is availing. In Grant v. Matthews, No. 89-3194, 1992 WL 160926
(D. Kan. June 12, 1992), a district court dismissed a § 1983 suit by
a Rastafarian inmate who was disciplined after refusing to serve
soup containing meat (even though he was supplied with plastic
gloves), based on qualified immunity. Grant is of no help to the
Prison Officials, however, because the district court there
conducted its “clearly established” inquiry prior to, and without the
benefit of, the Eighth Circuit’s decision in Hayes, which found that
a right identical to the one asserted by Williams was clearly
established. The Prison Officials also cite the Tenth Circuit’s
decision in Searles v. Dechant, 393 F.3d 1126 (10th Cir. 2004), in
which a Jewish inmate claimed that prison officials violated his
First Amendment right to free exercise when they ordered him to
work in a non-kosher kitchen. The Tenth Circuit dismissed most
of the appeal as untimely, but in affirming the denial of the
plaintiff’s motion for reconsideration, the court held that, under its
“extremely limited standard of review,” it could not conclude that
the district court improperly dismissed the plaintiff’s First
Amendment claim on summary judgment. Id. at 1132. Searles
does not influence our analysis, however, because it was decided
three years after the incident involving Williams. See Brosseau v.
Haugen, 543 U.S. 194, 200 n.4 (2004) (per curiam) (noting that


       8
         Even if our sister circuits had in fact split on the issue, we
would not necessarily be prevented from finding that the right was
clearly established. See Pro v. Donatucci, 81 F.3d 1283, 1292 (3d
Cir. 1996) (finding that split between the Fifth and Fourth Circuits
at the time of the defendant’s actions did not preclude a finding that
the right was clearly established); Bieregu v. Reno, 59 F.3d 1445,
1458-59 (3d Cir. 1995) (finding a right to be clearly established
despite a circuit split, as long as “no gaping divide has emerged in
the jurisprudence such that defendants could reasonably expect this
circuit to rule” to the contrary), abrogated on other grounds by
Lewis v. Casey, 518 U.S. 343 (1996).

                                  13
the parties had pointed the Court to “a number of . . . cases . . . that
postdate the conduct in question” and that “[t]hese decisions, of
course, could not have given fair notice to [the state official] and
are of no use in the clearly established inquiry”).

       Lastly, the Prison Officials maintain that the fact that
Williams was offered gloves to wear while preparing the pork
rations weighs against a finding that they violated a clearly
established First Amendment right. We disagree. Williams claims
that his religious beliefs prohibit him from handling pork
regardless of whether he wears gloves, and the Prison Officials do
not dispute the sincerity of his beliefs. Thus, the offer of gloves
did not diminish any impingement on Williams’s rights under the
First Amendment.

        In sum, we hold that the Prison Officials are not entitled to
qualified immunity from Williams’s First Amendment claim.
Although we had not yet addressed the issue raised here at the time
of the incident, the Fifth, Seventh, and Eighth Circuits had
addressed First Amendment claims similar to Williams’s and held
that prison officials must respect and accommodate, when
practicable, a Muslim inmate’s religious beliefs regarding
prohibitions on the handling of pork. Moreover, decisions from the
Supreme Court and this Court support the principles underlying the
right asserted by Williams. We therefore conclude that the state of
the law at the time the violation occurred gave the Prison Officials
“fair warning” that their alleged treatment of Williams was
unconstitutional. Hope, 536 U.S. at 741. Accordingly, we will
affirm the District Court’s denial of qualified immunity with
respect to Williams’s First Amendment claim.

       C.      Williams’s RLUIPA Claim

       The Prison Officials also argue that the District Court erred
in denying qualified immunity with respect to Williams’s RLUIPA
claim. According to the Prison Officials, their alleged conduct
could not have violated Williams’s clearly established rights under
RLUIPA because the statute was passed only about six months
prior to the incident. Williams does not oppose the Prison
Officials’ qualified immunity claim with respect to RLUIPA, but

                                  14
notes that it is irrelevant to his request for relief under the statute
because he seeks only injunctive relief, not monetary damages.9 In
their reply brief, the Prison Officials withdraw their qualified
immunity argument with respect to Williams’s RLUIPA claim “[t]o
the extent that Williams agrees to not seek any monetary damages
under [RLUIPA].” (Appellants’ Reply Br. at 8 n.1.) Accordingly,
because the amended complaint seeks only injunctive relief under
RLUIPA, we need not address the District Court’s denial of
qualified immunity with respect to Williams’s RLUIPA claim.

                          IV. Conclusion

       For the foregoing reasons, we will affirm the District
Court’s denial of qualified immunity with respect to Williams’s
First Amendment claim and remand the case for proceedings
consistent with this opinion.




       9
       Williams’s initial complaint sought both monetary damages
and injunctive relief under the First Amendment and RLUIPA.
Thereafter, Williams filed an amended complaint seeking both
monetary damages and injunctive relief under the First
Amendment, but only injunctive relief under RLUIPA.

                                  15